Citation Nr: 0332543	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to special monthly pension benefits by reason 
of the need for regular aid and attendance of another person.

2.  Entitlement to special monthly pension benefits by reason 
of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a December 2001 rating decision rendered by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his substantive appeal dated in February 2002, the veteran 
expressed his desire for a hearing.  However, in a statement 
dated in March 2002 he withdrew his request for a hearing.


REMAND

While this appeal was pending, legislation was passed that 
enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  While the veteran was furnished 
with a copy of the pertinent VA regulations implementing the 
VCAA in a statement of the case dated in December 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The records does not show 
that the veteran has been notified of what evidence was 
needed from him and what evidence VA would obtain.  The Board 
no longer has authority to attempt to cure VCAA deficiencies.  
See Disabled American Veterans c. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a 
remand in necessary to ensure compliance with the provisions 
of the VCAA, VA implementing regulations, and the Court's 
decision in Quartuccio.

The Board also feels that a VA examination would be useful in 
determining whether the veteran is in need of aid and 
attendance or is housebound due to disability.  The duty to 
assist also requires medical examination when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran is over 80 years old.  In a statement 
received in August 2001, a VA physician noted that the 
veteran was a patient at the VA Medical Center in St. Louis, 
Missouri.  The physician opined that the veteran "would 
benefit from assistance in helping him with daily 
activities."  While this opinion indicates that the veteran 
would "benefit" from the assistance of another individual, 
it does not indicate whether such assistance was needed or 
required.  

Private medical records from The Health Services Division of 
Saint Louis University note that the veteran had received 
treatment at the VA Hospital in Ann Arbor, Michigan, in 1998.  
While VA treatment records are presently associated with the 
claims folder, the record reflects that the RO has only 
requested treatment records from January 2000 from the St. 
Louis VA Medical Center (VAMC).  As the evidence references 
the existence of potentially probative medical treatment 
records that have not been associated with the claims folder, 
an effort should be made to associate these records with the 
claims folder.

In light of the foregoing, this case is REMANDED for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran as to what evidence is needed 
to support the claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish.

2.  The RO should ask the veteran to 
identify all medical care providers who 
have treated him in the recent past.  
Whether or not the veteran responds, the 
RO should obtain treatment records 
concerning the veteran from the VAMC at 
Ann Arbor, Michigan, for 1998 and 
thereafter.

3.  The veteran should be scheduled for a 
VA housebound/aid and attendance 
examination.  The claims folder should be 
made available to the examiner prior to 
the examination.  Clinical findings 
should be recorded in detail.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  A complete rationale for all 
conclusions reached should be recorded.  
The examiner should provide sufficient 
information to rate all of the veteran's 
disabilities.  The examiner should 
express opinions as to the following:

1.  Does the veteran have a single 
disability which is totally 
disabling?

2.  Is the veteran substantially 
confined to his dwelling and its 
immediate premises?

3.  Is the veteran helpless or so 
nearly helpless as to require the 
regular aid and attendance of 
another person?

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the appellant, in 
whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


